

116 HR 5439 IH: Law Enforcement Officers Safety Expansion Act
U.S. House of Representatives
2019-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5439IN THE HOUSE OF REPRESENTATIVESDecember 16, 2019Mr. Hice of Georgia introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to include railroad police officers in the definition of
			 qualified law enforcement officers.
	
 1.Short titleThis Act may be cited as the Law Enforcement Officers Safety Expansion Act. 2.Inclusion of railroad police officers (a)Qualified law enforcement officerSection 926B(c) of title 18, United States Code, is amended by inserting after agency the following: , or a railroad police officer commissioned or certified by a State pursuant to section 28101 of title 49, United States Code,.
 (b)Qualified retired law enforcement officerSection 926C(c) of title 18, United States Code, is amended by inserting after individual the following: , including a railroad police officer commissioned or certified by a State pursuant to section 28101 of title 49, United States Code,.
			